Fish, J.-
1. Where a motion for a new trial was heard on May 2, 1898, and overruled on August 13, 1898, it was too late in a bill of exceptions tendered on September 1, 1898, to assign "error upon specified portions of the charge given- at the trial, when the only complaint of the instructions made in the motion was that the entire charge was contrary to law.
2. It has been frequently ruled that a general exception to an entire charge will not be considered unless the whole charge be unsound. Anderson v. Southern Ry. Co., 107 Ga. 500.
3. An exception to a judgment overruling a motion for a new trial, one of the grounds of the motion being that the entire charge of the court was contrary to law, is not strengthened by specifying in the bill of exceptions the grounds upon which it is claimed that the whole charge was unsound. Clay v. Smith, ante, 189.
4. The verdict was amply supported bythe evidence.

Judgment affirmed.


All the Justices concurring.